Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are currently pending in this application

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannister (5775091).
Regarding claim 1, Bannister discloses a hydrogen/oxygen stoichiometric combustion turbine system (1, fig 3) comprising: a high-pressure steam turbine (12, fig 3); a low-pressure steam turbine (14, fig 3); and a heater (4, fig 3) disposed between the high-pressure and low-pressure steam turbines, wherein the heater has: a combustion portion (412, fig 7) in which stoichiometric combustion of hydrogen and oxygen is caused to provide a high-temperature steam (steam produced by combustion zone 412, fig 7); and a mixing portion (after arrow 416 where combustion liner 410 ends, fig 7) configured to mix discharged steam (414, fig 7), discharged from the high-pressure steam turbine, with the high-temperature steam from the combustion portion so as to provide a mixed steam (416, fig 7) and to supply the mixed steam to the low-pressure steam turbine (52, fig. 3).

Regarding claim 3, Bannister discloses wherein the combustion portion has: a combustion chamber (inside liner 410, fig 7) in which stoichiometric combustion of hydrogen and oxygen is caused; and -<17>-a cooling chamber (409, fig 7)configured to cover the combustion chamber from an outer side and to cool it, and a part of main steam supplied to the high-pressure steam turbine is introduced as cooling steam (col 3, lines 45-55)  into the cooling chamber.

Regarding claim 4, Bannister discloses wherein the combustion chamber portion includes a combustion chamber wall (410, fig 7) that forms the combustion chamber, and the combustion chamber wall is provided with a steam guiding hole (arrows 414 where steam passes through wall 410, fig 7) for guiding the cooling steam in the cooling chamber, into the combustion chamber, and allowing film-cooling for an inner surface (arrows show the cooling steam 414 flowing along the wall which would provide film cooling) of the combustion chamber wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of Arimoto (CN 104343752A)
Regarding claim 2, Bannister discloses wherein the combustion portion has: a combustion chamber (inside liner 410, fig 7) in which stoichiometric combustion of hydrogen and oxygen is caused; and an ejector (area where liner 410 narrows, fig 7) configured to eject the high-temperature steam from the combustion chamber into a mixing chamber (due to the language configured to, the ejector does not have to actually eject the high-temperature steam to a mixing chamber, but must merely be capable of doing so, after combustion products 416 leave the combustor 416 would mix further with the steam 414 as it exits the combustion liner, thus meeting the claim limitation), and to draw the discharged steam.
Bannister does not disclose a mixing chamber, formed in the mixing portion, and to draw the discharged steam, and the mixing portion has a diffuser configured to expand steam from the ejector, and increase pressure and reduce temperature of the steam.
Arimoto teaches a steam mixing system (50, fig 4) comprising a mixing chamber (51, fig 4), formed in the mixing portion, and the mixing portion having a diffusor (40, fig 4) configured to expand steam from the ejector, and increase pressure and reduce temperature of the steam (the shape of the diffusor is the same as claimed, therefore it will have the same impact on the temperature and pressure of the steam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixer disclosed by Bannister by having a mixing chamber with a diffusor based on the teachings of Arimoto. Doing so would improve efficiency of the system by increasing steam discharge pressure (par. 0012, applicant provided translated copy), as suggested by Arimoto.
	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of Smith (6474069).
Regarding claims 5 and  7, Bannister does not disclose a gas turbine engine connected to the low-pressure steam turbine and the high-pressure steam turbine; and an exhaust gas boiler configured to use exhaust gas of the gas turbine engine as a heat source, wherein main steam obtained by the exhaust gas boiler is supplied to the high-pressure steam turbine, wherein a generator is being driven by the low-pressure steam turbine, high pressure steam turbine, and gas turbine.
Smith teaches a steam turbine power generation system comprising a gas turbine engine (10, fig 1) connected to the low-pressure steam turbine (22 and 24, fig 1) and the high-pressure steam turbine (20, fig 1, being connected via shaft 30) and a generator (28, fig 1) being driven by the low-pressure steam turbine, high pressure steam turbine, and gas turbine; and an exhaust gas boiler (32, fig 1) configured to use exhaust gas of the gas turbine engine as a heat source (line 94, fig 1) , wherein main steam obtained by the exhaust gas boiler is supplied to the high-pressure steam turbine (line 92, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steam turbine system disclosed by Bannister by having the steam turbine receive steam from an exhaust gas boiler from a gas turbine engine based on the teachings of Smith. Using a combined cycle would improve overall efficiency as waste heat from one cycle is used to generate electricity in the other cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low- and high-pressure steam turbine disclosed by Bannister by having a single generator be run off of them and a gas turbine engine based on the teachings of Smith. Doing so would reduce the number of parts needed for operation and therefore reduce cost and increase simplicity.

Regarding claim 6, Bannister teaches the low-pressure steam turbine receiving secondary steam at an intermediate position (56, fig 3)
Bannister does not disclose wherein secondary steam obtained at an intermediate portion of the exhaust gas boiler is supplied to an intermediate stage of the low-pressure steam turbine.
Smith teaches wherein secondary steam (68, fig 1) obtained at an intermediate portion (48, fig 1) of the exhaust gas boiler is supplied to an intermediate stage (it is entered between the two parts 22 and 24 of the low-pressure turbine, therefore it is at an intermediate stage) of the low-pressure steam turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low-pressure turbine intermediate stage steam supply disclosed by Bannister by having the steam supplied from an intermediate part of the exhaust gas boiler  based on the teachings of Smith. Doing so would allow for an increase in the amount of heat recovered from the exhaust gas boiler to be used for electricity generation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cirrito (4609328) teaches a combustor with a mixing chamber comprising a diffusor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/ALAIN CHAU/Primary Examiner, Art Unit 3741